DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helson et al (US 2012/0308643 A1).
As to claim 1, Helson taught [claim 1] a composition for preventing one or more cardiac channelopathies, conditions resulting from irregularities or alterations in cardiac patterns, or both in a human or animal subject comprising: one or more pharmacologically active agents (e.g., vandetanib, taught at [0122]) that prolong the QT interval (e.g., LQTS taught at the title and abstract), and one or more liposomes, wherein the liposomes were empty liposomes and administered prior to, concomitantly, or after administration of the pharmacologically active agent, and wherein the liposomes were therapeutically effective [claims 1-2 and 21; ¶0020]. The liposomes comprised lipids, inclusive of phosphatidylinositol [0016]. Helson defined [0050] the term “liposome” as a capsule wherein the wall or membrane thereof was formed of lipids.
Helson comprised of either binding a QT prolonging drug with a liposome prior to intravenous administration, or empty liposomal administration prior to or concomitantly with one or more therapeutic agents known to have a high risk of QT prolongation. The findings of the Helson indicated that the adverse effect of curcumin and other QT prolonging drugs was abrogated with liposomal curcumin, and with vortexed mixtures of empty liposomes in a dose dependent manner [0059].
Helson reads on claim 1-3.
As to claim 6, Helson taught intravenous administration, at the abstract.
As to claims 8-9, Helson taught [0016] that the lipids comprised spherical anionic, cationic, or neutral lipids, further comprising phosphatidylcholine.
As to claim 10, Helson taught [claim 1] a pharmaceutically acceptable dispersion medium, solvent, or vehicle, wherein the active agent, the liposome or both were dissolved, dispersed, or suspended in the medium, the solvent, or the vehicle. 

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Applicant argued that the claims recite just lipids, rather than liposomes, and as such, Helson no longer supports the anticipation rejection. Applicant argued that the skilled artisan would understand that all lipids do not form liposomes.
The Examiner disagrees. Helson defined [0050] the term “liposome” as a capsule wherein the wall or membrane thereof was formed of lipids, with the optional addition therewith, of a sterol. There is no indication that Helson’s liposomes comprised any component other than lipids. Additionally, the claims do not exclude assembled lipids (e.g., liposomes). Helson reads on the claimed invention (e.g., one or more lipids), and the 35 USC § 102 is maintained.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Helson et al (US 2012/0308643 A1).
Helson et al is believed to be anticipatory as described above, but in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, Helson will be interpreted as if it is not anticipatory.
In that case, the prior art disclosed the individual elements of the Applicant's claimed combination (e.g. methods and compositions for the treatment of drug-induced long QT syndrome and other cardiac channelopathies, at the abstract). It may not be considered anticipatory insofar as Helson’s combinations must be selected from lists within the reference. 
It would have been prima facie obvious, however, to have made Helson’s compositions because the said were disclosed for the treatment of drug-induced long QT syndrome. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
The Applicant’s arguments, and the Examiner’s response, over Helson were previously presented (see the 35 USC § 102 rejection over Helson). The 35 USC § 103 is maintained.
 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Helson et al (US 2012/0308643), in view of both Gabizon et al (USP 6,787,132) and of Ahmad et al (US 2009/0291134).
The 35 U.S.C. 102(a)(1), 102(a)(2) and 35 U.S.C. 103  rejections over Helson have been discussed above.
Although Helson generally taught lipids or phospholipids, as liposome-forming lipids, Helson did not specifically disclose DMPC and DMPG lipids and amounts thereof, as recited in claims 11-12.
Gabzion disclosed liposomes as drug carriers (abstract). Liposomes of the disclosure contained DMPC and DMPG in a molar ratio of about 9:1 (claim 7).
Ahmad disclosed a composition comprising an active agent [0043], and liposomes (abstract) comprised of one or more lipids (e.g., DMPC and DMPG disclosed at claim 15). The composition contained the active agent and the total lipids at a 1:1 to 1:100 molar ratio [0141 and 0146]. Administration was intravenous, at claim 3.
Since Helson disclosed liposomes comprising vesicle-forming lipids, it would have been prima facie obvious to one of ordinary skill in the art to include DMPC and DMPG within Helson’s composition. An ordinarily skilled artisan would have been motivated to form the liposome, as taught by Gabzion, at claim 7, and by Ahmad, at claim 15. 
Regarding the molar ratio of DMPC/DMPG, the differences in the claimed subject matter and the prior art are 9.7:1, as recited in claim 12; versus about 9:1, as disclosed by Gabzion, or 1:1 to 1:100 active agent to total lipid molar ratio, as disclosed by Ahmad.
Helson is silent as the amount of the lipids. However, Gabzion teaches that DMPC/DMPG is useful in a molar ratio of about 9:1, an amount that is similar to the amount instantly recited. Furthermore, Ahmad teaches that the total amount of DMPC/DMPG is useful in a molar ratio that overlaps that which is instantly recited
These ingredients, and their amounts, are recognized to have different effects (greater or less liposome formation; Gabzion at claim 7 and Ahmad at claim 15) with changing amounts used. Thus, the general condition (the concentration) is known, and the amounts of these ingredients (liposome-forming lipids) are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to have optimized the amount of the lipids (e.g. DMPC, DMPG) present in the composition of Gabzion, as taught by Ahmad, for inclusion into the composition taught by Helson.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments, and the Examiner’s response, over Helson were previously presented (see the 35 USC § 102 rejection over Helson). The 35 USC § 103 rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612